Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 1 of 27 Page ID #:494




  1 DELILAH VINZON

  2
       Cal. Bar No. 222681; dvinzon@ftc.gov
      JOHN D. JACOBS
  3    Cal Bar No. 134154; jjacobs@ftc.gov
  4
      MARICELA SEGURA
       Cal. Bar No. 225999; msegura@ftc.gov
  5   Federal Trade Commission
  6   10990 Wilshire Boulevard, Suite 400
      Los Angeles, CA 90024
  7   Tel: (310) 824-4300; Fax: (310) 824-4380
  8
      Attorneys for Plaintiff Federal Trade Commission
  9

 10 I. HOOSHIE BROOMAND
      Cal. Bar No. 210206
 11   GORDON REES SCULLY MANSUKHANI, LLP
 12   3 Parkcenter Drive, Suite 200
      Sacramento, CA 95825
 13   Tel: (916) 565-2900
 14   Fax: (916) 920-4402
      hbroomand@grsm.com
 15

 16 Attorneys for Defendant Bradley Jason Hunt and
      Sean Quincy Lucero
 17

 18
                           UNITED STATES DISTRICT COURT
 19
                         CENTRAL DISTRICT OF CALIFORNIA
 20
      FEDERAL TRADE COMMISSION,    ) Case No.: 8:19-cv-01728-JWH-JDE
 21
                                   ) JOINT STIPULATION PURSUANT
 22                    Plaintiff,  ) TO LOCAL RULE 37-2
                                   ) REGARDING PLAINTIFF’S
 23
                                   ) MOTION TO COMPEL
 24                v.              ) RESPONSES TO PLAINTIFF’S
                                   ) REQUESTS FOR PRODUCTION
 25
                                   ) OF DOCUMENTS (SET ONE AND
 26                                ) SET TWO) TO DEFENDANT
      STUDENT ADVOCATES TEAM, LLC, )
 27                                  BRADLEY JASON HUNT AND
      et al.,                      ) PLAINTIFF’S REQUESTS FOR
 28                                ) PRODUCTION OF DOCUMENTS
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 2 of 27 Page ID #:495




  1                            Defendants.           ) (SET TWO) TO DEFENDANT SEAN
  2
                                                     ) QUINCY LUCERO
                                                     )
  3                                                  ) Magistrate: Hon. John D. Early
  4
                                                     ) Date: November 5, 2020
                                                     ) Time: 10:00 a.m.
  5                                                  ) Courtroom: 6A
  6                                                  ) Discovery Cutoff: January 27, 2021
                                                     ) Pretrial Conference: May 10, 2021
  7                                                  ) Trial Date: May 22, 2021
  8                                                  )

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                                 2
                        Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 3 of 27 Page ID #:496




  1                                          TABLE OF CONTENTS
  2

  3

  4
      I.     INTRODUCTORY STATEMENTS .................................................................. 2
             A.      Plaintiff’s Introductory Statement ............................................................. 2
  5
             B.  Defendant’s Introductory Statement ......................................................... 6
  6
      II.    HUNT SET ONE REQUEST NOS. 21-27, 29 ................................................... 6
  7
             A.      Plaintiff’s Contentions and Points of Authorities Re Hunt Set One
  8                  Request Nos. 21-27, 29 ........................................................................... 13
  9          B.      Defendant’s Contentions and Points of Authorities Re Hunt Set One
                     Request Nos. 21-27, 29 ........................................................................... 13
 10
      III.   HUNT SET ONE REQUEST NO. 36 ............................................................... 14
 11          A.      Plaintiff’s Contentions and Points of Authorities Re Hunt Set One
 12                  Request No. 36 ........................................................................................ 14
 13          B.      Defendant’s Contentions and Points of Authorities................................ 16
      IV.    HUNT SET ONE REQUEST NOS. 63-64 ....................................................... 16
 14
             A.      Plaintiff’s Contentions and Points of Authorities re Hunt Set One
 15                  Request Nos. 63-64 ................................................................................. 18
 16          B.      Defendant’s Contentions and Points of Authorities re Hunt Set One
 17                  Request Nos. 63-64 ................................................................................. 18
      V.     HUNT SET TWO REQUEST NO. 1 ................................................................ 19
 18
             A.  Plaintiff’s Contentions and Points of Authorities re Hunt Set Two
 19              Request No. 1 .......................................................................................... 20
 20          B.  Defendant’s Contentions and Points of Authorities re Hunt Set Two
 21
                 Request No. 1 .......................................................................................... 21
      VI.    LUCERO SET TWO REQUEST FOR PRODUCTION NOS. 1-2.................. 21
 22
             A.      Plaintiff’s Contentions and Points of Authorities re Lucero Set Two
 23                  Request for Production Nos. 1-2 ............................................................. 23
 24          B.      Defendant’s Contentions and Points of Authorities re Lucero Set Two
 25
                     Request for Production Nos. 1-2 ............................................................. 25

 26

 27
                                                               1
 28                              Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 4 of 27 Page ID #:497




  1        Pursuant to Rule 37 of the Federal Rules of Civil Procedure and Local Rule 37-
  2 2 of the Local Rules of this Court, Plaintiff Federal Trade Commission (“FTC” or

  3 “Commission”) and Defendants Bradley Jason Hunt and Sean Quincy Lucero

  4 (“Defendants”) respectfully submit the following Joint Stipulation for Motion to

  5 Compel Responses to Discovery. Plaintiff has attempted unsuccessfully to resolve

  6 the disputes addressed herein and Plaintiff therefore respectfully seeks the assistance

  7 of the Court.

  8                        I.      INTRODUCTORY STATEMENTS
  9        A.       Plaintiff’s Introductory Statement
 10        Defendants Bradley Jason Hunt and Sean Quincy Lucero have not produced a
 11 single document in response to the two sets of Requests for Production of Documents

 12 propounded by the FTC. Rather than producing documents, Defendants have merely

 13 pointed to documents that Mr. Hunt, Mr. Lucero and certain of the corporate

 14 defendants produced on or before November 13, 2017 (the “November 2017

 15 Productions”) in response to the FTC’s August 29, 2017 Civil Investigative Demand.

 16 While Defendants have not outright refused to produce the documents described

 17 below, they have yet to produce them or commit to a timeline for production. Thus,

 18 to avoid prejudice to Plaintiff’s ability to timely complete discovery in this case,
 19 Plaintiff seeks to compel production of these documents without further delay.

 20        1.       Plaintiff’s Requests and Defendants’ Responses
 21        At issue are documents that Plaintiff requested in (1) Plaintiff’s First Set of
 22 Requests for Production of Documents Propounded to Defendant Bradley Hunt,

 23 (“Hunt Set One”); (2) Plaintiff’s Second Set of Requests for Production of

 24 Documents Propounded to Defendant Bradley Hunt (“Hunt Set Two”); and (3)

 25 Plaintiff’s Second Set of Requests for Production of Documents Propounded to

 26 Defendant Sean Lucero (“Lucero Set Two”).

 27

 28                                                     2
                            Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 5 of 27 Page ID #:498




  1         Plaintiff propounded Hunt Set One on Defendant Hunt on or about December
  2 5, 2019. Mr. Hunt served his responses on or about January 21, 2020. (Declaration

  3 of Delilah Vinzon (“Vinzon Decl.”), ¶ 2, Ex. A.) Plaintiff propounded Hunt Set Two

  4 and Lucero Set Two on March 4, 2020. Mr. Hunt served his responses on or about

  5 April 6, 2020. (Vinzon Decl. ¶ 3, Ex. B.) Mr. Lucero also served his responses that

  6 same day. (Vinzon Decl. ¶ 3, Ex. C.)

  7         2.     History of Dispute
  8         On March 5, 2020, Plaintiff sent a meet and confer letter to Defendants
  9 regarding their respective responses to Sets One. (Vinzon Decl. ¶ 4, Ex. D.) On

 10 March 23, 2020, the parties engaged in a telephonic conference of counsel pursuant

 11 to Local Rule 37-1, just days after the COVID-19 pandemic caused office locations

 12 for the FTC and Defendants’ counsel to shut down. The parties discussed the issues

 13 raised in the March 5 letter, and Defendants’ counsel informed Plaintiff’s counsel that

 14 they did not have access to documents due to office closures caused by the COVID-

 15 19 pandemic. The parties agreed to discuss the matter further in the coming weeks.

 16         Following that call, on April 6, 2020, Defendants responded to Hunt Set Two
 17 and Lucero Set Two. They each responded to every request as follows:

 18         Subject to the foregoing objections: Responding party states that due to the
 19
            current shut down of businesses and/or inability to access documents as a direct
            result of the current COVID-19 pandemic, responding party cannot state if
 20         such documents exist at this time. Upon the lifting of the quarantine and access
 21
            to the current documents, defendant will supplement the current response
            should there be any responsive documents.
 22
            Subsequently, in consideration of the challenges presented by the COVID-19
 23
      pandemic and the parties’ anticipated efforts to resolve the matter through, in part, a
 24
      June 2020 mediation, the parties stipulated to an extension of discovery deadlines and
 25
      Plaintiff attempted to work with Defendants to obtain documents.
 26

 27

 28                                                    3
                           Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 6 of 27 Page ID #:499




  1        On August 3, 2020, after several months of businesses and law firms operating
  2 remotely during the COVID-19 pandemic, Plaintiff’s counsel sent Defendants’

  3 counsel a letter seeking production by August 31, 2020 of documents responsive to

  4 the outstanding requests. Alternatively, Plaintiff’s counsel requested that the parties

  5 meet and confer pursuant to Local Rule 37-1. (Vinzon Decl. ¶ 6, Ex. E.) Defendants

  6 did not respond to the letter.

  7        As the parties continued their discussions about potential resolution of the
  8 matter, on August 13, 2020, Defendants’ counsel agreed to search for and produce

  9 Mr. Hunt’s and Mr. Lucero’s emails. (Vinzon Decl. ¶ 7, Ex. F.) On August 20,

 10 2020, Defendants’ counsel confirmed his intention to produce Mr. Lucero’s emails by

 11 August 25, 2020 and to engage an independent company to review email accounts to

 12 ensure all documents were produced. He also expressed his intention to produce Mr.

 13 Hunt’s emails, which were not part of the independent company’s email collection,

 14 within two weeks (around September 3, 2020). (Vinzon Decl. ¶ 8, Ex. G.)

 15        However, Defendants did not produce any emails or other documents by
 16 August 25 and failed to provide the results of any independent review. Plaintiff’s

 17 counsel sent Defendants’ counsel four emails between August 26 and September 8,

 18 2020 inquiring about Defendants’ intention to produce their emails. (Vinzon Decl. ¶
 19 9, Exs. H, I.) Defendants did not respond. Defendants went silent for two weeks.

 20        Defendants ultimately communicated to Plaintiff on September 9, 2020 to
 21 schedule a call. (Vinzon Decl. ¶ 10, Ex. J.) On a September 10, 2020, during a

 22 telephonic conference of counsel, Defendants’ counsel made numerous

 23 representations about producing Mr. Hunt’s and Mr. Lucero’s emails, reviewing and

 24 producing other responsive documents, and supplementing Defendants’ written

 25 responses. Then, by email dated September 12, 2020, Defendants’ counsel

 26 committed to produced Mr. Lucero’s emails by September 18 and Mr. Hunt’s emails

 27

 28                                                   4
                          Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 7 of 27 Page ID #:500




  1 by September 25. (Vinzon Decl. ¶ 12, Ex. K.) Plaintiff requested a status update on

  2 September 21. (Vinzon Decl. ¶ 14, Ex. L.)

  3        On September 23, Defendants confirmed that they had loaded document into
  4 their review platform and hope to produce document by September 25. Again,

  5 Defendants did not produce any documents on that timeline. On September 28, after

  6 Defendants failed to produce documents by September 25 and over a month after

  7 Defendants said they would produce Mr. Lucero’s emails, Plaintiff requested that

  8 Defendants agree to a timeline for production. (Vinzon Decl. ¶ 16, Ex. M.)

  9 Defendants ignored this request, and Plaintiff circulated a draft joint stipulation

 10 regarding this Motion on October 1. (Vinzon Decl. ¶ 18, Ex. N.)

 11        On October 6, prior to the deadline to return Defendants’ portion of the Joint
 12 Stipulation, Defendants’ counsel informed Plaintiff’s counsel of their intention to

 13 produce documents by October 12, and advised that if such production was not

 14 forthcoming and if Defendants did not respond to provide input to the Joint

 15 Stipulation, Plaintiff could file the motion following close of business on October 13.

 16 Plaintiff agreed, and confirmed that if a complete production was not made by

 17 October 12, Plaintiff would file this Motion and Joint Stipulation. (Vinzon Decl. ¶ 19,

 18 Ex. O.)
 19        On October 12, Defendants produced the SAT Supplemental Production
 20 containing one 2367 page .pdf of what appears to be at least some of Mr. Lucero’s

 21 emails, but not a complete production of all outstanding documents responsive to the

 22 Requests for Production at issue in the Motion. (Vinzon Decl. ¶ 20, Ex. P.) In

 23 response, on October 13, Plaintiff noted the deficiencies in the form of Defendants’

 24 production and requested that that Defendants produce the SAT Supplemental

 25 Production in a format consistent with the Instructions for ESI production in the

 26 Requests and as the parties had discussed. Plaintiff’s counsel also requested that

 27 Defendants stipulate to a deadline to complete production to avoid the need to file

 28                                                    5
                           Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 8 of 27 Page ID #:501




  1 this Motion. (Vinzon Decl. ¶ 21, Ex. Q.) As of the time this Motion has been filed,

  2 Defendants have not responded. Defendants also did not provide their portion of this

  3 Joint Stipulation by the agreed deadline. In accordance with Defendant’s counsel’s

  4 authorization that Plaintiff could file this Joint Stipulation if Defendants did not

  5 respond, Plaintiff submitted this Joint Stipulation with no position statements from

  6 Defendants.

  7           Defendants’ delay in producing documents has created a serious obstacle to
  8 Plaintiff’s anticipated discovery, including taking depositions of Defendants and third

  9 party witnesses. To avoid further delay and to ensure that documents are produced

 10 within sufficient time to allow Plaintiff to complete discovery under the current

 11 deadlines, Plaintiff respectfully requests that the Court order Defendants, within two

 12 weeks of the Court’s order, to conduct a diligent search for responsive documents

 13 addressed herein and (i) produce such documents or (ii) provide a sworn statement

 14 that no such documents exist, describing the methods employed by Defendants to

 15 locate responsive documents in sufficient detail to allow Plaintiff and the Court to

 16 evaluate the sufficiency of those efforts.

 17
              B.       Defendant’s Introductory Statement
 18
              []
 19

 20
                           II.      HUNT SET ONE REQUEST NOS. 21-27, 29
 21
      REQUEST FOR PRODUCTION NO. 21:
 22
              With respect to each of the entities listed below, produce all communications
 23
      between the CDRD 1 and the entity that include, refer or relate to any subpoena, civil
 24

 25
      1
 26    “CDRD” is defined in the definitions section to mean “Corporate Debt Relief Defendants,” and is used in reference to
      Defendants Progress Advocates Group, LLC, Student Advocates Team, LLC, Student Advocates Group, LLC, and
 27   Assurance Solutions Services, LLC, sometimes referred to herein as the “Corporate Defendants”.

 28                                                             6
                                   Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 9 of 27 Page ID #:502




  1 investigative demand, or investigation that addresses representations that the CDRD

  2 made to prospective customers or the timing of the request or receipt of customer fee

  3 payments:

  4        a.     any state Attorney General’s office
  5        b.     any other state agency, division, or department;
  6        c.     any federal agency, including but not limited to the Consumer Financial
  7               Protection Bureau; or
  8        d.     any county or city agency.
  9 RESPONSE TO REQUEST FOR PRODUCTION NO. 21:

 10        Objection: This request is asking individual, Bradley Hunt for documents from
 11 businesses and therefore is improper. This request is compound, contains subparts in

 12 violation of the limits set under the Code of Civil Procedure and the Court’s Pre-Trial

 13 Order. This request is vague as to the term “materially different”, “cash customers”

 14 and vague as to time. Subject to and without waiving the foregoing, and in an

 15 attempt to respond in a good faith manner, responding party states: Documents

 16 produced in other actions could/are subject to protective orders. However, to the

 17 extent documents exist, such documents will be produced upon the execution of a

 18 stipulated protective order.
 19 REQUEST FOR PRODUCTION NO. 22:

 20        Separately for each CDRD, produce copies of all documents relating to any
 21 subpoena, civil investigative demand, or investigation by a government agency,

 22 department or division that addresses representations that the CDRD made to

 23 prospective customers or the timing of the request or receipt of customer fee

 24 payments. This request does not seek materials that are responsive to Request No.

 25 21.

 26

 27

 28                                                   7
                          Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 10 of 27 Page ID #:503




   1 RESPONSE TO REQUEST FOR PRODUCTION NO. 22:

   2        Objection: This request is asking individual, Bradley Hunt for documents from
   3 businesses and therefore is improper. This request is compound, contains subparts in

   4 violation of the limits set under the Code of Civil Procedure and the Court's Pre-Trial

   5 Order. This request is vague as to time. Subject to and without waiving the foregoing,

   6 and in an attempt to respond in a good faith manner, responding party states:

   7 Documents produced in other actions could/are subject to protective orders. However,

   8 to the extent documents exist, such documents will be produced upon the execution

   9 of a stipulated protective order.

  10 REQUEST FOR PRODUCTION NO. 23:

  11        Separately for each CDRD, produce copies of all other documents relating to
  12 communications that the CDRD received from any state Attorney General’s office or

  13 other state agency, division, or department, from any federal agency, from any county

  14 or city agency, or from any Better Business Bureau, and which touches on the topic

  15 of representations that the CDRD made to prospective customers or the timing of the

  16 request or receipt of fee payments. This request does not seek materials that are

  17 responsive to Request No. 22.

  18 RESPONSE TO REQUEST FOR PRODUCTION NO. 23:
  19        Objection: This request is asking individual, Bradley Hunt for documents from
  20 businesses and therefore is improper. This request is compound in violation of the

  21 limits set under the Code of Civil Procedure and the Court's Pre-Trial Order. This

  22 request is vague as to the term “fee payments”, seeks documents that are irrelevant,

  23 and vague as to time. Subject to and without waiving the foregoing, and in an attempt

  24 to respond in a good faith manner, responding party states: Responding party refers

  25 to the response and objections to Request for Production number 22 and incorporates

  26 the response herein.

  27

  28                                                    8
                            Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 11 of 27 Page ID #:504




   1 REQUEST FOR PRODUCTION NO. 24:

   2        Separately for each CDRD, produce
   3        (a)    all documents constituting, reflecting or memorializing any complaint
   4               that was made by or received from any customer or former customer of
   5               the CDRD, or any person acting on behalf of a customer or former
   6               customer;
   7        (b)    all responses the CDRD sent in response to such customer complaints;
   8               and
   9        (c)    all other documents discussing or referring to any such customer
  10               complaint.
  11 RESPONSE TO REQUEST FOR PRODUCTION NO. 24:

  12        Objection: This request is asking individual, Bradley Hunt for documents from
  13 businesses and therefore is improper. This request is compound, contains subparts in

  14 violation of the limits set under the Code of Civil Procedure and the Court’s Pre-Trial

  15 Order. This request is vague as to the term “complaint” and “complaints”. Subject to

  16 and without waiving the foregoing, and in an attempt to respond in a good faith

  17 manner, responding party states: Documents produced in other actions could/are

  18 subject to protective orders. However, to the extent documents exist, such documents
  19 will be produced upon the execution of a stipulated protective order.

  20 REQUEST FOR PRODUCTION NO. 25:

  21        Separately for each CDRD, produce
  22        (a)    all communications with any of the following entities that refer to,
  23               include, or memorialize any consumer complaint or any other
  24               communication or information that the entity had received, or stated it
  25               had received, from a customer of the CDRD:
  26               1)    any state Attorney General’s office;
  27               2)    any other state agency, division, or department;
  28                                                   9
                           Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 12 of 27 Page ID #:505




   1               3)    any federal agency, including but not limited to the Consumer
   2                     Financial Protection Bureau;
   3               4)    any county or city agency;
   4               5)    any Better Business Bureau; and
   5        (b)    all documents that refer to any such complaint or communication.
   6 RESPONSE TO REQUEST FOR PRODUCTION NO. 25:

   7        Objection: This request is asking individual, Bradley Hunt for documents
   8 from businesses and therefore is improper. This request is compound, contains

   9 subparts in violation of the limits set under the Code of Civil Procedure and the

  10 Court's Pre-Trial Order. This request is vague as to the term “complaint” and

  11 “complaints”. Subject to and without waiving the foregoing, and in an attempt to

  12 respond in a good faith manner, responding party states: Documents produced in

  13 other actions could/are subject to protective orders. However, to the extent

  14 documents exist, such documents will be produced upon the execution of a stipulated

  15 protective order.

  16 REQUEST FOR PRODUCTION NO. 26:

  17        Separately for each CDRD, with respect to each lawsuit to which the CDRD
  18 was a party and which touched on the topic of representations that the CDRD made to
  19 prospective customers or the timing of the request or receipt of customer fee

  20 payments, produce all documents that the CDRD produced to any other party

  21 pursuant to litigation.

  22 RESPONSE TO REQUEST FOR PRODUCTION NO. 26:

  23        This request is compound, overbroad, harassing and unintelligible. This
  24 request lacks foundation and calls for speculation as phrased. Objection, this

  25 request seeks the disclosure of private consumer/customer information protected

  26 by the United States and California Constitutions. This request is asking

  27 individual, Bradley Hunt for documents from businesses and therefore is improper.

  28                                                  10
                           Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 13 of 27 Page ID #:506




   1 This request is compound in violation of the limits set under the Code of Civil

   2 Procedure and the Court’s Pre-Trial Order. This request as phrased seeks the

   3 disclosure of attorney work product and attorney client privileged communications

   4 and violates Rule 26 as it demands the premature disclosure of expert

   5 documentation. Further, this request seeks the disclosure of business trade secrets.

   6 Additionally, this request is vague as to time. Subject to and without waiving the

   7 foregoing objections, responding party states: Documents produced in other

   8 actions could/are subject to protective orders. However, to the extent documents

   9 exist, such documents will be produced upon the execution of a stipulated

  10 protective order.

  11 REQUEST FOR PRODUCTION NO. 27:

  12        Separately for each CDRD, produce all emails and other communications sent
  13 to or by Defendant Hunt or Defendant Lucero discussing or otherwise relating to the

  14 subject of whether customers or prospective customers believed that, by purchasing

  15 the CDRD’s service, they would receive forgiveness or permanent reduction or

  16 elimination of payments or balances of any student loan debt.

  17 RESPONSE TO REQUEST FOR PRODUCTION NO. 27:

  18        This request is compound, overbroad, harassing and unintelligible. This
  19 request lacks foundation and calls for speculation as phrased. Objection, this

  20 request seeks the disclosure of private consumer/customer information protected

  21 by the United States and California Constitutions. This request is asking

  22 Defendant, Bradley Jason Hunt for documents from businesses and therefore is

  23 improper. This request is compound in violation of the limits set under the Code

  24 of Civil Procedure and the Court's Pre-Trial Order. This request as phrased seeks

  25 the disclosure of attorney work product and attorney client privileged

  26 communications and violates Rule 26 as it demands the premature disclosure of

  27 expert documentation. Further, this request seeks the disclosure of business trade

  28                                                 11
                          Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 14 of 27 Page ID #:507




   1 secrets. Additionally, this request is vague as to time. Subject to and without

   2 waiving the foregoing objections, responding party states: Documents produced

   3 in other actions could/are subject to protective orders. However, to the extent

   4 documents exist, such documents will be produced upon the execution of a

   5 stipulated protective order.

   6 REQUEST FOR PRODUCTION NO. 29:

   7        Separately for each CDRD, produce all emails and other communications that
   8 discuss, or refer to actual or draft scripts for CDRD salespeople, dialers, or

   9 compliance personnel.

  10 RESPONSE TO REQUEST FOR PRODUCTION NO. 29:

  11        This request is compound, overbroad, harassing and unintelligible. This
  12 request lacks foundation and calls for speculation as phrased. Objection, this

  13 request seeks the disclosure of private consumer/customer information protected

  14 by the United States and California Constitutions. This request is asking

  15 individual, Bradley Hunt for documents from businesses and therefore is

  16 improper. This request is compound in violation of the limits set under the Code

  17 of Civil Procedure and the Court’s Pre-Trial Order. This request as phrased seeks

  18 the disclosure of attorney work product and attorney client privileged
  19 communications and violates Rule 26 as it demands the premature disclosure of

  20 expert documentation. Further, this request seeks the disclosure of business trade

  21 secrets. Additionally, this request is vague as to time. Subject to and without

  22 waiving the foregoing objections, responding party states: To the extent

  23 documents exist, such documents will be produced upon the execution of a

  24 stipulated protective order.

  25

  26

  27

  28                                                  12
                           Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 15 of 27 Page ID #:508




   1        A.     Plaintiff’s Contentions and Points of Authorities Re Hunt Set One
   2
                   Request Nos. 21-27, 29

   3        In the Complaint, Plaintiff has alleged that the Corporate Debt Relief
   4 Defendants made various deceptive representations in telemarketing their debt relief

   5 services to student loan borrowers, and that they requested and accepted fees in

   6 advance of performing the promised services, in violation of Section 5 of the Federal

   7 Trade Commission Act (“Section 5”), 15 U.S.C. § 45, and the Telemarketing Sales

   8 Rule (“TSR”), 16 C.F.R. Part 310. Plaintiff further alleges the Defendants Hunt and

   9 Lucero should be held individually liable for the deceptive conduct because they

  10 directly participated in or had authority to control the Corporate Defendants’

  11 unlawful conduct and because they knew or should have known that the Corporate

  12 Defendants were engaging in deceptive conduct. Hunt Set One Request Nos. 21-27

  13 and 29 seek documents related to consumer complaints, governmental agency

  14 investigations and the Defendants’ involvement in responding to such investigations,

  15 and the representations made to consumers on telemarking calls. These documents

  16 may be relevant to establishing the underlying deceptive practices and the individual

  17 defendants’ participation or control and knowledge of such practices.

  18        In response to each of Hunt Set One Requests 21-27 and 29, Mr. Hunt stated
  19 that to the extent documents exist, “such documents will be produced upon the

  20 execution of a stipulated protective order.” The Court entered the parties’ stipulated

  21 protective order on March 26, 2020 [Doc. No. 47]. The condition of a protective

  22 order as a prerequisite to production therefore has been satisfied. Accordingly, Mr.

  23 Hunt should be ordered to conduct a diligent search without further delay, and to

  24 produce responsive documents, subject to the protective order as applicable.

  25
            B.     Defendant’s Contentions and Points of Authorities Re Hunt Set One
  26               Request Nos. 21-27, 29
  27        []

  28                                                  13
                           Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 16 of 27 Page ID #:509




   1                       III.    HUNT SET ONE REQUEST NO. 36
   2 REQUEST FOR PRODUCTION NO. 36:

   3         Separately for each CDRD, produce all monthly, quarterly, and yearly income
   4 statements for the CDRD that show the amount of revenues that (a) the CDRD

   5 received from consumer fees (directly or by way of Automated Payment Network,

   6 Inc. or any other third-party payment processor) during the relevant period from

   7 consumers who purchased the CDRD’s service, and (b) the CDRD received during

   8 the relevant period from Equitable Acceptance Corporation.

   9 RESPONSE TO REQUEST FOR PRODUCTION NO. 36:

  10         This request is compound, overbroad, harassing and unintelligible. This request
  11 lacks foundation and calls for speculation as phrased. Objection, this request seeks

  12 the disclosure of private consumer/customer information protected by the United

  13 States and California Constitutions. This request is asking individual, Bradley Hunt

  14 for documents from businesses and therefore is improper. This request is compound

  15 in violation of the limits set under the Code of Civil Procedure and the Court's Pre-

  16 Trial Order. This request as phrased seeks the disclosure of attorney work product and

  17 attorney client privileged communications and violates Rule 26 as it demands the

  18 premature disclosure of expert documentation. Further, this request seeks the
  19 disclosure of business trade secrets. Additionally, this request is vague as to time.

  20 Subject to and without waiving the foregoing objections, responding party states: All

  21 known documents have been produced at this time and are already in Plaintiff’s

  22 possession, custody and control.

  23
             A.    Plaintiff’s Contentions and Points of Authorities Re Hunt Set One
  24               Request No. 36
  25
             Relevant to the issue of consumer injury, Hunt Set One Request No. 36 seeks
  26
       income statements that show the amount of revenues the Corporate Defendants
  27

  28                                                   14
                            Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 17 of 27 Page ID #:510




   1 received from consumers (directly or through a third-party payment processor) and

   2 the amount of revenues they received from Defendant Equitable Acceptance

   3 Corporation. As alleged in the Complaint, the Corporate Defendants had two models

   4 under which consumers could pay for their student debt relief services: financing or

   5 cash/trust. Under the financing model, consumers would make payments to

   6 Equitable Acceptance Corporation. Under the cash/trust model, consumers would

   7 make payments through a trust company or possibly directly to the Corporate

   8 Defendants. The income statements reflecting revenues will provide evidence of the

   9 amounts paid to the Corporate Defendants to establish consumer injury in this case.

  10        Although Mr. Hunt responded to Hunt Set One Request No. 36 that “all known
  11 documents have been produced at this time,” no such documents were previously

  12 produced in response to Plaintiff’s August 29, 2017 Civil Investigative Demand.

  13 During the March 23rd conference of counsel, Plaintiff’s counsel specifically

  14 addressed the Hunt Set One requests at issue in this Motion. Defendants’ counsel

  15 claimed that Mr. Hunt had no additional documents to produce because all responsive

  16 documents were previously produced during the FTC’s investigation of this matter

  17 and included in the November 2017 Productions. Plaintiff’s counsel expressed their

  18 belief that documents responsive to this request should exist, but had not previously
  19 been produced to Plaintiff. To the extent that Defendants believed that such

  20 documents had been produced, Plaintiff’s counsel requested that they review the prior

  21 productions and identify the documents responsive to such requests. Plaintiff’s

  22 counsel also asked that Defendants conduct a diligent search for and produce

  23 responsive documents that had not been previously produced. In particular, for those

  24 requests that would require production of documents created or received after

  25 November 2017, like Hunt Set One Requests No. 36, Plaintiff’s counsel noted that all

  26 responsive documents could not have been produced in November 2017 and

  27 requested that Defendants produce responsive documents.

  28                                                  15
                           Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 18 of 27 Page ID #:511




   1        Plaintiff specifically requested that Hunt search for income statements
   2 reflecting revenues and/or pull data from the Corporate Defendants’ accounting

   3 records. Plaintiff believes that there should be available information setting forth the

   4 amount of revenue that the Corporate Defendants received from consumers, in the

   5 form of payments directly from consumers or payments received from Equitable

   6 Acceptance Corporation or trust companies. Plaintiff respectfully requests that the

   7 Court order Mr. Hunt to conduct a diligent search without further delay, and to

   8 produce responsive documents or information within two weeks of the Court’s order.

   9 To the extent that Mr. Hunt determines that no responsive documents exist, Plaintiff

  10 requests that Hunt be ordered to provide a sworn statement detailing the methods

  11 employed to find responsive documents. See Cytosport, Inc. v. Nature’s Best, Inc.,

  12 2007 WL 1040993 (April 4, 2007 E.D. Cal.) at *5 (“Despite the lack of a verification

  13 requirement in Rule 34, courts occasionally order a responding party to provide

  14 verified responses when a dispute arises as to whether or not all the requested

  15 documents have been produced”) (citing Soto v. City of Concord, 162 F.R.D. 603,

  16 623 (N.D. Cal.1995) (requiring defendants to provide verification that the documents

  17 previously supplied in response to document requests were all such documents of that

  18 kind obtainable by the defense); Jensen v. Boston Insurance Co., 20 F.R.D. 619, 621
  19 (N.D. Cal.1957) (requiring party to state under oath rather than by way of a “general,

  20 unverified allegations” that the documents sought were not in existence)).

  21
            B.     Defendant’s Contentions and Points of Authorities
  22
            []
  23
                        IV.    HUNT SET ONE REQUEST NOS. 63-64
  24

  25 REQUEST FOR PRODUCTION NO. 63:

  26        Produce all documents that you have received from or provided to any other
  27 party to this action since the filing of the Complaint and which refers or relates to any

  28                                                  16
                           Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 19 of 27 Page ID #:512




   1 allegations in the FTC’s Complaint in this action, other than communications that are

   2 protected by the attorney-client privilege or work-product doctrine.

   3 RESPONSE TO REQUEST FOR PRODUCTION NO. 63:

   4        Objection: This request is asking individual, Bradley Hunt for documents
   5 from businesses and therefore is improper. This request is compound, contains

   6 subparts in violation of the limits set under the Code of Civil Procedure and the

   7 Court’s Pre-Trial Order. This request violates Rule 26 as it demands the premature

   8 disclosure of expert documentation. Further, this request seeks the disclosure of

   9 business trade secrets. Additionally, this request is vague as to time. Subject to

  10 and without waiving the foregoing objections, responding party states: All known

  11 documents that exist that relate to this request have already been provided to

  12 Plaintiff.

  13 REQUEST FOR PRODUCTION NO. 64:

  14        Produce all documents that you have received from or provided to any third-
  15 party since the filing of the Complaint and which refer or relate to the allegations in

  16 the Complaint or which were received or provided in connection with this lawsuit,

  17 other than communications that are protected by the attorney-client privilege or work-

  18 product doctrine.
  19 RESPONSE TO REQUEST FOR PRODUCTION NO. 64:

  20        Objection: This request is asking individual, Bradley Hunt for documents from
  21 businesses and therefore is improper. This request is compound, contains

  22 subparts in violation of the limits set under the Code of Civil Procedure and the

  23 Court's Pre-Trial Order. This request violates Rule 26 as it demands the

  24 premature disclosure of expert documentation. Further, this request seeks the

  25 disclosure of business trade secrets. Additionally, this request is vague as to time.

  26 Subject to and without waiving the foregoing objections, responding party states: All

  27

  28                                                  17
                           Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 20 of 27 Page ID #:513




   1 known documents that exist that relate to this request have already been provided to

   2 Plaintiff.

   3
             A.     Plaintiff’s Contentions and Points of Authorities re Hunt Set One
   4                Request Nos. 63-64
   5
             Hunt Set One Request Nos. 63-64 seek documents that were received or
   6
       provided to certain parties after the filing of the Complaint, i.e. September 11, 2019.
   7
       Mr. Hunt’s response that “[a]ll known documents that exist that relate to this Request
   8
       have already been provided to Plaintiff” is plainly false because Defendants have
   9
       produced no documents to Plaintiff since November 2017. In other words, Mr. Hunt
  10
       could not have already produced the requested documents because these requests
  11
       seek documents that came into Mr. Hunt’s possession long after the date of the last
  12
       production to the FTC. On the parties’ March 23rd conference of counsel,
  13
       Defendants stated that they would search for responsive documents and would
  14
       produce them, to the extent they exist. Defendants have neither produced any
  15
       documents nor provided any indication of a timeline on which they expect to produce
  16
       such documents. They also have not supplemented their responses to indicate that no
  17
       such documents exist. Therefore, Plaintiff respectfully requests that the Court order
  18
       Mr. Hunt to conduct a diligent search without further delay, and to produce
  19
       responsive documents or information within two weeks of the order. To the extent
  20
       that Mr. Hunt determines that no responsive documents exist, Plaintiff requests that
  21
       Hunt be ordered to provide a sworn statement detailing the methods employed to find
  22
       responsive documents. See Cytosport, 2007 WL 1040993 at 5-11.
  23

  24         B.     Defendant’s Contentions and Points of Authorities re Hunt Set One
  25                Request Nos. 63-64

  26         []
  27

  28                                                   18
                            Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 21 of 27 Page ID #:514




   1                 V.    HUNT SET TWO REQUEST NO. 1
   2 REQUEST FOR PRODUCTION NO. 1:

   3     All communications with Sean Lucero regarding CDRD business, including
   4 but not limited to text messages and emails to or from any of your personal or

   5 professional email accounts, including but not limited to

   6 brad@studentadvocates.com, bhunt@studentadvocates.com, and

   7 brad@studentloansupport.com.

   8 RESPONSE TO REQUEST FOR PRODUCTION NO. 1:

   9        Defendant objects to this Request on the grounds that the phrase “CDRD
  10 business” is vague, ambiguous, and unintelligible. Defendant further objects to this

  11 Request on the grounds that the Request is overbroad as to time and as to scope.

  12 Defendant further objects to this Request on the grounds that it seeks irrelevant

  13 information outside the scope of this litigation. Defendant further objects to this

  14 Request on the grounds that it is unduly burdensome. Defendant further objects to

  15 this Request on the grounds that it is unlikely to lead to the discovery of evidence

  16 admissible at trial. Defendant further objects to this Request to the extent that it seeks

  17 information protected by the attorney/client privilege and/or the attorney work

  18 product privilege. Defendant further objects to this request on the grounds that it
  19 seeks information in violation of Defendant’s right to privacy. Defendant further

  20 objects to this Request to the extent that the Request seeks documents that are the

  21 property of business entities and therefore is improper. Defendant further objects to

  22 this request on the grounds that it is compound in violation of the limits set under the

  23 Code of Civil Procedure and the Court’s Pre-Trial Order. Subject to the foregoing

  24 objections: Responding party states that due to the current shut down of businesses

  25 and/or inability to access documents as a direct result of the current COVID-19

  26 pandemic, responding party cannot state if such documents exist at this time. Upon

  27

  28                                                   19
                            Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 22 of 27 Page ID #:515




   1 the lifting of the quarantine and access to the current documents, defendant will

   2 supplement the current response should there be any responsive documents.

   3
            A.    Plaintiff’s Contentions and Points of Authorities re Hunt Set Two
   4              Request No. 1
   5        Defendant Hunt has articulated no justification for the continued delay in
   6 supplementing his response and producing documents in response to Hunt Set Two

   7 Request No. 1. This request seeks communications, including emails and text

   8 messages, between Mr. Lucero, on the one hand, and Mr. Hunt, Corporate

   9 Defendants’ employees, or EAC employees, on the other hand, regarding Corporate

  10 Defendants’ business. In his responses to Hunt Set Two, Mr. Hunt stated that he

  11 would “supplement the current response” “upon the lifting of the quarantine and

  12 access to the current documents.” First, to the extent the “current documents” refer to

  13 the previously produced documents, Hunt has not articulated any reason why he does

  14 not have access to the documents. In March, just after office locations closed due to

  15 the COVID-19 pandemic, Defendants’ counsel stated that they could not review the

  16 prior productions as they were saved on a CD in the Gordon Rees firm’s New York

  17 office and counsel was unable to gain access to that office. However, several months

  18 have passed, and businesses and law firms have continued to operate. Defendants
  19 should no longer have absolute obstacles to access documents. Second, because there

  20 should be responsive documents to this request that were not previously produced in

  21 the November 2017 Productions, any restricted access to the data in Gordon Rees’s

  22 office should not present an obstacle to producing Mr. Hunt’s emails and text

  23 messages.

  24        On September 12, 2020, Defendants’ counsel represented the Mr. Hunt was
  25 collecting his emails and would produce them by September 25, 2020. On October

  26 13, the day after Defendants produced what appeared to be at least some of Mr.

  27

  28                                                  20
                           Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 23 of 27 Page ID #:516




   1 Lucero’s emails, Plaintiff requested that Defendants stipulate to a production

   2 schedule for completion of their production of documents, including Mr. Hunt’s

   3 emails, to obviate the need for this motion. Defendants ignored Plaintiff’s request.

   4 At the time this Motion is being filed, Defendant has still not produced Mr. Hunt’s

   5 documents and has ignored Plaintiff’s request to agree on a timeline for such

   6 production. Accordingly, Plaintiff requests that the Court order Mr. Hunt to conduct

   7 a reasonably diligent search for responsive communications with Mr. Lucero in Mr.

   8 Hunt’s possession, custody, or control without further delay. Plaintiff further

   9 requests that the Court order Mr. Hunt to produce all such communications within

  10 two weeks of the Court’s order and that Mr. Hunt provide a sworn statement that all

  11 responsive documents have been produced.

  12

  13         B.    Defendant’s Contentions and Points of Authorities re Hunt Set Two
  14               Request No. 1
             []
  15

  16

  17        VI.   LUCERO SET TWO REQUEST FOR PRODUCTION NOS. 1-2
  18
       REQUEST FOR PRODUCTION NO. 1:
  19
             All communications with Brad Hunt, Louise Matthews, or other employees of
  20
       a CDRD regarding CDRD business, including but not limited to text messages and
  21
       emails to or from any of your personal and professional email accounts, including but
  22
       not limited to lucerosean@aol.com, lucerosean@icloud.com, and
  23
       sean@studentadvocates.com.
  24
       RESPONSE TO REQUEST FOR PRODUCTION NO. 1:
  25
             Defendant objects to this Request on the grounds that the phrase “CDRD
  26
       business” is vague, ambiguous, and unintelligible. Defendant further objects to this
  27

  28                                                   21
                            Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 24 of 27 Page ID #:517




   1 Request on the grounds that the phrase “or other employees of a CDRD” is vague,

   2 ambiguous, and unintelligible. Defendant further objects to this Request on the

   3 grounds that the Request is overbroad as to time and as to scope. Defendant further

   4 objects to this Request on the grounds that it seeks irrelevant information outside the

   5 scope of this litigation. Defendant further objects to this Request on the grounds that

   6 it is unduly burdensome. Defendant further objects to this Request on the grounds

   7 that it is unlikely to lead to the discovery of evidence admissible at trial. Defendant

   8 further objects to this Request to the extent that it seeks information protected by the

   9 attorney/client privilege and/or the attorney work product privilege. Defendant further

  10 objects to this request on the grounds that it seeks information in violation of

  11 Defendant’s right to privacy. Defendant further objects to this Request to the extent

  12 that the Request seeks documents that are the property of business entities and

  13 therefore is improper. Subject to the foregoing objections: Responding party states

  14 that due to the current shut down of businesses and/or inability to access documents

  15 as a direct result of the current COVID-19 pandemic, responding party cannot state if

  16 such documents exist at this time. Upon the lifting of the quarantine and access to the

  17 current documents, defendant will supplement the current response should there be

  18 any responsive documents.
  19 REQUEST FOR PRODUCTION NO. 2:

  20        All communications with Jeff Henn, Christopher Wheeler, or other employees
  21 of EAC regarding CDRD business, including but not limited to text messages and

  22 emails to or from any of your personal and professional email accounts, including but

  23 not limited to lucerosean@aol.com, lucerosean@icloud.com, and

  24 sean@studentadvocates.com.

  25 RESPONSE TO REQUEST FOR PRODUCTION NO. 2:

  26        Defendant objects to this Request on the grounds that the phrase “CDRD
  27 business” is vague, ambiguous, and unintelligible. Defendant further objects to this

  28                                                   22
                            Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 25 of 27 Page ID #:518




   1 Request on the grounds that the phrase “or other employees of EAC” is vague,

   2 ambiguous, and unintelligible. Defendant further objects to this Request on the

   3 grounds that the Request is overbroad as to time and as to scope. Defendant further

   4 objects to this Request on the grounds that it seeks irrelevant information outside the

   5 scope of this litigation. Defendant further objects to this Request on the grounds that

   6 it is unduly burdensome. Defendant further objects to this Request on the grounds

   7 that it is unlikely to lead to the discovery of evidence admissible at trial. Defendant

   8 further objects to this Request to the extent that it seeks information protected by the

   9 attorney/client privilege and/or the attorney work product privilege. Defendant further

  10 objects to this request on the grounds that it seeks information in violation of

  11 Defendant’s right to privacy. Defendant further objects to this Request to the extent

  12 that the Request seeks documents that are the property of business entities and

  13 therefore is improper. Defendant further objects to this request on the grounds that it

  14 is compound in violation of the limits set under the Code of Civil Procedure and the

  15 Court’s Pre-Trial Order. Subject to the foregoing objections: Responding party states

  16 that due to the current shut down of businesses and/or inability to access documents

  17 as a direct result of the current COVID-19 pandemic, responding party cannot state if

  18 such documents exist at this time. Upon the lifting of the quarantine and access to the
  19 current documents, defendant will supplement the current response should there be

  20 any responsive documents.

  21
            A.     Plaintiff’s Contentions and Points of Authorities re Lucero Set Two
  22               Request for Production Nos. 1-2
  23        Similar to the discussion above regarding Mr. Hunt’s communications
  24 responsive to Hunt Set Two, Lucero Set Two Request Nos. 1-2 seek communications,

  25 including emails and text messages, between Mr. Lucero, on the one hand, and Mr.

  26 Hunt, Corporate Defendants’ employees, or EAC employees, on the other hand,

  27

  28                                                   23
                            Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 26 of 27 Page ID #:519




   1 regarding Corporate Defendants’ business. In his responses to Lucero Set Two, Mr.

   2 Lucero stated that he would “supplement the current response” “upon the lifting of

   3 the quarantine and access to the current documents.” Again, several months have

   4 passed, and businesses and law firms have continued to operate. Defendants should

   5 no longer have absolute obstacles to access documents. Second, because there should

   6 be responsive documents to these Requests that were not previously produced in

   7 response to the FTC’s August 29, 2017 Civil Investigative Demand, any restricted

   8 access to the data in Gordon Rees’s office should not present an obstacle to producing

   9 Mr. Lucero’s emails and text messages. Indeed, Mr. Lucero’s @aol.com and

  10 @icloud.com emails were likely not stored in any location that was inaccessible to

  11 him.

  12        Since mid-August 2020, Defendants’ counsel has made multiple
  13 representations that Mr. Lucero would produce emails on a rolling basis. First, he

  14 stated they would start production on August 20 to be completed by August 25.

  15 Then, he stated they would be produced by September 18. When that production was

  16 not forthcoming, Plaintiff requested an agreement for a timeline to complete a rolling

  17 production by October 2, and Defendants did not respond. On October 12,

  18 Defendants produced a one page, non-searchable .pdf of what appears to be 2367
  19 pages of Mr. Lucero’s emails. This production did not comply with the instructions

  20 for producing ESI as set forth in the Requests or the agreement of the parties to

  21 produce the documents with a particular load file. In addition, despite Plaintiff’s

  22 request for confirmation, Defendants did not state whether they had completed

  23 production of Mr. Lucero’s emails. Defendants also did not response to Plaintiff’s

  24 requests to stipulate to a production schedule to obviate the need for this motion.

  25 Accordingly, Plaintiff requests that the Court set the timeline for completion of

  26 Defendants’ production. Plaintiff requests that the Court order Mr. Lucero to conduct

  27 a reasonably diligent search for responsive communications in his possession,

  28                                                  24
                           Joint Stipulation for Motion to Compel Discovery Responses
Case 8:19-cv-01728-JWH-JDE Document 62 Filed 10/14/20 Page 27 of 27 Page ID #:520




   1 custody, or control without further delay. Plaintiff further requests that the Court

   2 order Mr. Lucero to produce all such communications within two weeks of the

   3 Court’s order and that Mr. Lucero provide a sworn statement that all responsive

   4 documents have been produced.

   5
             B.     Defendant’s Contentions and Points of Authorities re Lucero Set
   6                Two Request for Production Nos. 1-2
   7         []
   8

   9 DATED: October 14, 2020

  10                                                 /s/ Delilah Vinzon
  11                                               Delilah Vinzon
                                                   John D. Jacobs
  12                                               Maricela Segura
  13
                                                   Attorneys for Plaintiff
  14                                               FEDERAL TRADE COMMISSION
  15
       DATED: October 14, 2020                     GORDON REES SCULLY
  16                                               MANSUKHANI, LLP
  17

  18
  19                                               I. Hooshie Broomand
  20                                               Attorneys for Defendants
  21                                               Bradley Jason Hunt and Sean Quincy Lucero
  22
       Plaintiff’s counsel hereby attests that counsel for the Individual Defendants
  23 has authorized the filing of this stipulation.

  24

  25

  26

  27

  28                                                   25
                            Joint Stipulation for Motion to Compel Discovery Responses
